Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification 
The specification filed on January 27, 2020 is accepted. 
Drawings
The drawings filed on January 27, 2020 are accepted.

Detail action
Claims 1-20 are pending and being considered.
Claims 1, 3-6, 10, 14, 15 and 17 have been amended.
Response to 102/103
	Applicants arguments filed on 07/22/2022 have been fully considered and are persuasive but are moot in view of new grounds of rejection. The arguments do not apply to the current art being used.
Claim Objections
Claims 1 and 4 objected to because of the following informalities:
Claim 1 recites “generating, using a machine learning model (MLM) corresponding to the identifier, second data representative of a predicted status of a computing device that would be caused from processing the service input using the service and a confidence corresponding to the predicted status” the bolded part of the limitation is intended result of the previous part of the limitation which is not positively claimed. In order to give proper weight to the bolded part of the limitation the examiner suggest to positively recites the limitation. 
Claim 4 recites “…the processing would result in software in the computing system….” should read as “…. the processing would result in software [[in]] of the computing system…..”
   Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims do not include at least one hardware element in the bodies as required by MPEP 2106(I). Claim 17 recites one or more processing devices which can be a device with a processor, however, since the specification (see para [0096] of instant application) does not limit the processor to be only hardware broadly interpreted it also encompass software. Note that a processor can be software according to the Computer Desktop Encyclopedia which states "(2) May refer to software". 
Dependent claims 18-20 are also rejected under 35 USC 101, because they do not cure the deficiencies of independent claims 1.

                                               Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-6, 8, 10, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pachauri et al (hereinafter Pachauri) (US 20200252802) in view of Spencer et al (hereinafter Spencer) (US 10922163).

Regarding claim 1 Pachauri teaches A method comprising: (Pachauri on [0158] teaches a fraud detection method); 
receiving, from one or more network communications, first data representative of a service input and an identifier that indicates a service for processing the service input (Pachauri on [0063-0065] teaches web servers 202 for processing input service subscription request (i.e. first data representative of service input) received from client device 116. See on [0085 and 0092] teaches  input requests may be looked up or retrieved based on unique identifiers (e.g., user IDs, MSISDNs, etc.) that are used to identify the input requests. See on [0130] teaches input request along with unique identifier. See also [Claim 7] teaches wherein the unique identifier represents one or more of: client device properties, browser properties, web view properties, or a mobile station international subscriber directory number (MSISDN));
generating, using a machine learning model (MLM) corresponding to the identifier, second data [[representative of a predicted status of a computing device]] that would be caused from processing the service input using the service and a confidence corresponding to the predicted status (Pachauri on [0136-0140] teaches the to-be-predicted input requests can be used by the ML-based subsystem to calculate global and/or local features (i.e. second data representative of input request) on an individual input request basis. Further teaches prediction model based on machine learning model for generating predicted estimated value (i.e. second data representative of predicted result) on input request for service subscription. See Fig 4 block 440 and text on [0153] teaches applying one or more machine learning (ML) based prediction models to the one or more local features and the one or more mapped global features of the input request to compute a fraud score (i.e. confidence) for the input request);
and determining, based at least on the confidence, to block the service from performing the processing (Pachauri on [0154] teaches using the fraud score for the input request to determine whether the input request for service subscription is to be accepted.).
	Although Pachauri teaches the client computing device initiate a request and the machine learning model predicts the output and based on the confidence score, but fails to explicitly teach output generated by machine learning model indicates status code of a computing device, however Spencer form analogous art teaches generating, using a machine learning model (MLM) corresponding to the identifier, second data representative of a predicted status of a computing device (Spencer on [Col 5 line 10-15] teaches  the server device can process the historical data structure (i.e. identifies the server [Col 12 line 30-35] ) data to train the machine learning model to predict and/or determine a classification score and/or a server error type for a data structure. See also [Col 4 line 63-67] teaches the server device can use a machine learning model to process the set of data structures to determine the classification score and/or the server error).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Spencer into the teaching of Pachauri by determining using the machine learning model predicted status of computing device performing processing. One would be motivated to do so in order determine computing device error using artificial intelligence that would cause the computing device from performing requested operation (Spencer [Col 1 line 50-60]).


Regarding claim 3 the combination of Pachauri and Spencer teaches all the limitations of claim 1 above, Spencer further teaches wherein the predicted status includes one or more predictions of one or more status codes that would be generated by the computing system from the processing (Spencer on [Col 3 line 1-10 and col 4 line 5-20] teaches a status code (e.g., a code that indicates the at least one cloud server device handled the request successfully or encountered a server error).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Spencer into the teaching of Pachauri by determining using the machine learning model predicted status of computing device performing processing. One would be motivated to do so in order determine computing device error using artificial intelligence that would cause the computing device from performing requested operation (Spencer [Col 1 line 50-60]).

Regarding claim 4 the combination of Pachauri and Spencer teaches all the limitations of claim 3 above, Spencer further teaches wherein the confidence comprises a confidence score representing a predicted likelihood the processing would result in software in the computing system outputting the one or more status codes (Spencer on [Col 4 line 40-50 and Col 5 line 5-15] teaches determine, based on the respective classification score of each data structure of the set of data structures, a respective server error type of each data structure of the set of data structures).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Spencer into the teaching of Pachauri by determining using the machine learning model predicted status of computing device performing processing. One would be motivated to do so in order determine computing device error using artificial intelligence that would cause the computing device from performing requested operation (Spencer [Col 1 line 50-60]).

Regarding claim 5 the combination of Pachauri and Spencer teaches all the limitations of claim 1 above, Pachauri further teaches wherein the determining to block the service from performing the processing is based on the confidence corresponding to the predicted status being less than a threshold value (Pachauri on [0076-0078, 0139 and 0146-0147] teaches in response to determining that the individual fraudulent score of the input request is below the minimum fraudulent score threshold, subscription creator 212 determines that the input request is not fraudulent (or is not likely to be fraudulent) and proceeds to generate a content service subscription for the input request).

Regarding claim 6 the combination of Pachauri and Spencer teaches all the limitations of claim 1 above, Spencer further teaches wherein the predicted status corresponds to one or more of a predicted fault occurring in the computing system, a predicted error being generated in the computing system, or a predicted crash occurring in the computing system (Spencer on [Col 5 line 10-15] teaches  the server device can process the historical data structure (i.e. identifies the server [Col 12 line 30-35] ) data to train the machine learning model to predict and/or determine a classification score and/or a server error type for a data structure. See also [Col 4 line 63-67] teaches the server device can use a machine learning model to process the set of data structures to determine the classification score and/or the server error).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Spencer into the teaching of Pachauri by determining using the machine learning model predicted status of computing device performing processing. One would be motivated to do so in order determine computing device error using artificial intelligence that would cause the computing device from performing requested operation (Spencer [Col 1 line 50-60]).

Regarding claim 8 the combination of Pachauri and Spencer teaches all the limitations of claim 1 above, Pachauri further teaches wherein the MLM is trained to predict confidences in at least one result that corresponds to one or more status codes being generated by processing service inputs by the service (Pachauri on [0044] teaches one or more machine learning (ML) based prediction models are applied to the one or more local features and the one or more mapped global features of the input request to compute a fraud score for the input request. See on [0072-0073] teaches if the selected one of the content service subscription request and the content service subscription confirmation response is fraudulent, the requested content service subscription may be denied (e.g., silently, by a negative response message, a 404 return code, etc.) by content service subscription system 108).

Regarding claim 10 Pachauri teaches A method comprising (Pachauri on [0158] teaches a fraud detection method); 
determining first data representative of first service inputs that were provided to a service over a computing network and second data [[representative of observed statuses of one or more computing system]] caused by the first service inputs being processed by the service (Pachauri on [0063-0065] teaches web servers 202 for processing input service subscription request (i.e. first data representative of service input) received from client device 116. See on [0136-0140] teaches the to-be-predicted input requests can be used by the ML-based subsystem to calculate global and/or local features (i.e. second data representative of input request) on an individual input request basis. Further teaches prediction model based on machine learning model for generating predicted estimated value (i.e. second data representative of predicted result) on input request for service subscription);
Page 42 of 45Non-provisional ApplicationSHB Matter No.: 41651.333558 NVIDIA Matter No.: 19-UK-0335US01training a machine learning model (MLM) to predict confidences in at least one status of a computing system being caused by the service processing service inputs using the first data as training inputs and the second data as ground truth values (Pachauri on [0043, 0084] training machine learning model. See on [0114-0115] teaches the model training phase, a prediction model as described herein may be trained with a training dataset comprising a plurality of training instances generating from (training) input requests for service subscriptions and (training) labels or ground truths. Further teaches  each training instance in the training dataset may comprise (1) an input feature vector with vector components in the form of input features (e.g., local features, features mapped from global features to the input request, etc.) generated by the ML-based subsystem from intrinsic and extrinsic information related to an input request and (2) a label or ground truth for the input request)
 and monitoring network communications to a server based at least in part on third data representative of predictions generated by the MLM from fourth data representative of second service inputs extracted from the network communications (Pachauri on [0145] teaches the system may also monitor whether any (e.g., new fraud, etc.) application originating input request(s) processed by the system appears in one or more lists that identify fraud applications. See on [0040] teaches the ML-based subsystem can calculate, extract and/or deduce global and/or local features on an individual input request basis, across some or all of the input requests (i.e. multiple service input), etc., from some or all of the to-be-predicted input requests. See on [0075] teaches the content service subscription system 108 may comprise a subscription creator 212 to automatically create or generate one or more content service subscriptions in response to determining that one or more input requests are determined to be non-fraudulent).

Although Pachauri teaches the client computing device initiate a request and the machine learning model predicts the output and based on the confidence score, but fails to explicitly teach output generated by machine learning model indicates status code of a computing device, however Spencer form analogous art teaches second data representative of observed statuses of one or more computing system caused by the first service inputs being processed by the service (Spencer on [Col 5 line 10-15] teaches  the server device can process the historical data structure (i.e. identifies the server [Col 12 line 30-35] ) data to train the machine learning model to predict and/or determine a classification score and/or a server error type for a data structure. See also [Col 4 line 63-67] teaches the server device can use a machine learning model to process the set of data structures to determine the classification score and/or the server error).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Spencer into the teaching of Pachauri by determining using the machine learning model predicted status of computing device performing processing. One would be motivated to do so in order determine computing device error using artificial intelligence that would cause the computing device from performing requested operation (Spencer [Col 1 line 50-60]).

Regarding claim 11 the combination of Pachauri and Spencer teaches all the limitations of claim 10 above, Pachauri further teaches wherein the training of the MLM is performed on a back end of a computing system that hosts the service and the monitoring is performed on a front end of the computing system (Pachauri on [0086] teaches raining one or more (e.g., supervised-learning based, etc.) prediction models implemented in a fraud detector. The fraud detector 210 in the model training phase as illustrated in FIG. 3A may be implemented by one or more computing devices. The one or more computing devices comprise any combination of hardware and software configured to implement the various logical components. See on [0145] teaches the system may also monitor whether any (e.g., new fraud, etc.) application originating input request(s) processed by the system appears in one or more lists that identify fraud applications (i.e. front end of the system using one or more display [0175]). For example, the system can monitor a global fraud app list which if updated will result in triggering of model retraining and re-testing).
Regarding claim 14 the combination of Pachauri and Spencer teaches all the limitations of claim 10 above, Pachauri further teaches wherein the statuses correspond to status codes generated by the first service inputs being processed by the service (Pachauri on [0072-0073] teaches an HTTP 404 return code when the requested content service subscription may be denied).
Regarding claim 15 the combination of Pachauri and Spencer teaches all the limitations of claim 10 above, Pachauri further teaches wherein the monitoring of the network communications includes comparing confidence values in the predictions for a particular statuses of the computing system to a threshold value and blocking the service from processing a corresponding subset of the second service inputs based at least in part on the comparing (Pachauri on [0076-0078, 0139 and 0146-0147] teaches in response to determining that the individual fraudulent score of the input request is below the minimum fraudulent score threshold, subscription creator 212 determines that the input request is not fraudulent (or is not likely to be fraudulent) and proceeds to generate a content service subscription for the input request. On the other hand, in response to determining that the individual fraudulent score of the input request is not below the minimum fraudulent score threshold, subscription creator 212 determines that the input request is fraudulent (or is likely to be fraudulent) and proceeds to deny creating a content service subscription for the input request).
                                        
Claims 2, 7, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pachauri et al (hereinafter Pachauri) (US 20200252802), in view of Spencer et al (hereinafter Spencer) (US 10922163) and further in view of Alsaeed et al (hereinafter Alsaeed) (US 20210168165). 

Regarding claim 2 the combination of Pachauri and Spencer teaches all the limitations of claim 1 above, the combination fails to explicitly teach wherein the generating the second data includes: selecting a schema based on an application that corresponds to the service; vectorizing the service input using the schema to generate a vectorized representation of the service input; and providing the vectorized representation of the service input as an input to the MLM, however Alsaeed from analogous art teaches wherein the generating the second data includes: selecting a schema based on an application that corresponds to the service; vectorizing the service input using the schema to generate a vectorized representation of the service input; and providing the vectorized representation of the service input as an input to the MLM (Alsaeed on [0036, 0043, 0045 and 0078] teaches the security appliance 30 can be arranged to extract common features from the normalized data and vectorize the common features to generate or update one or more vector matrices. The security appliance 30 can be arranged to convert the extracted features and data into a vectored format. The security appliance 30 can be arranged to build a training dataset for supervised machine learning based on the one or more vector matrices. The security appliance 30 can be arranged to apply the training dataset to a supervised machine learning platform to build or update a machine learning model for the computer network 10, which can be applied to subsequent vulnerability scanning results data to predict false positives).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Alsaeed into the combined teaching of Pachauri and Spencer by vectorizing the service input using the schema to generate a vectorized representation of the service input. One would be motivated to do so in order to optimize the false positive predictor model based on vulnerability scanning results data that corresponds to the determined not a false by vectorize the common features to determine feature vectors (Alsaeed on [0007-0010]).

Regarding claim 7 the combination of Pachauri and Spencer teaches all the limitations of claim 1 above, the combination fails to explicitly teach wherein the identifier is of a network port or a web socket, however Alsaeed from analogous art teaches wherein the identifier is of a network port or a web socket (Alsaeed on [0042] teaches network port number as an identifier).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Alsaeed into the combined teaching of Pachauri and Spencer by having network port identifier. One would be motivated to do so in order to optimize the false positive predictor model based on vulnerability scanning results based on identifying the vulnerability using network port identifier (Alsaeed on [0007-0010]).

Regarding claim 12 the combination of Pachauri and Spencer teaches all the limitations of claim 10 above, the combination fails to explicitly teach wherein the monitoring is performed by a firewall of a computing system that includes a server and the firewall applies security rules that use the predictions generated by the MLM, however Alsaeed from analogous art teaches wherein the monitoring is performed by a firewall of a computing system that includes a server and the firewall applies security rules that use the predictions generated by the MLM (Alsaeed on [0042, 0077-0078 and 0082] teaches a firewall to monitor network traffic and applying security rules and policies. Further teaches machine leaning model for predicting false positive in vulnerability scanning result data (i.e. wherein scanning performed by firewall)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Alsaeed into the combined teaching of Pachauri and Spencer by firewall for monitoring network traffic and applying rules generated by machine learning model. One would be motivated to do so in order to optimize the false positive predictor model based on vulnerability scanning results based on monitoring network traffic using firewall (Alsaeed on [0007-0010]).

Regarding claim 16 the combination of Pachauri and Spencer teaches all the limitations of claim 10 above, the combination fails to explicitly teach generating the first data representative of the first service inputs and the second data representative of observed results by vectorizing log entries from a server log, however Alsaeed from analogous art teaches generating the first data representative of the first service inputs and the second data representative of observed results by vectorizing log entries from a server log (Alsaeed on [0009] teaches vectorizing the common features to determine feature vectors; applying a false positive predictor model to predict a false positive vulnerability in the collection of vulnerability scanning results data. See on [0024] teaches the cybersecurity solution can be arranged to: collect vulnerability scanning results data of all scans from various vulnerability scanning solutions; normalize the data such that common features can be extracted; extract features from the data; structure the data in feature vectors; and create a training dataset for supervised machine learning based on the feature vectors).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Alsaeed into the combined teaching of Pachauri and Spencer by vectorizing the service input using the schema to generate a vectorized representation of the service input. One would be motivated to do so in order to optimize the false positive predictor model based on vulnerability scanning results data that corresponds to the determined not a false by vectorize the common features to determine feature vectors (Alsaeed on [0007-0010]).

Claims 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pachauri et al (hereinafter Pachauri) (US 20200252802), in view of Alsaeed et al (hereinafter Alsaeed) (US 20210168165). 

Regarding claim 17 Pachauri teaches A system comprising (Pachauri on [0032] teaches fraud detection and prevention system);
one or more processing devices to cause [[the instantiation of a firewall]] to perform operations including: (Pachauri on [0046, 0062, 0086 and 0121] teaches system 100 comprises one or more computing devices.  The one or more computing devices comprise any combination of hardware and software configured to implement the various logical components. the one or more computing devices may include one or more memories storing instructions for implementing the various components described herein, one or more hardware processors configured to execute the instructions stored in the one or more memories);
 receiving first data representative of a service input designated for processing by a service at a server (Pachauri on [0063-0065] teaches web servers 202 for processing input service subscription request from client device 116. See Fig 4 block 410 and text on [0150] teaches generating, based at least in part on one or more messages originated from a client device that represent an input request for service subscription, one or more local features of the input request);
 generating, using a machine learning model (MLM) that is trained to predict one or more confidences in one or more status codes being generated by the service processing service input (Pachauri on [0136-0140] teaches the to-be-predicted input requests can be used by the ML-based subsystem to calculate global and/or local features (i.e. second data representative of input request) on an individual input request basis. Further teaches prediction model based on machine learning model for generating predicted estimated value (i.e. second data representative of predicted result) on input request for service subscription. See Fig 4 block 440 and text on [0153] teaches applying one or more machine learning (ML) based prediction models to the one or more local features and the one or more mapped global features of the input request to compute a fraud score (i.e. confidence) for the input request. See also on [0072-0073] teaches the requested content service subscription may be denied (e.g., silently, by a negative response message, a 404 return code (i.e. status code), etc.) by content service subscription system 108.).
and determining, based at least on the one or more confidences, to block the service from performing the processing at the server (Pachauri on [0154] teaches using the fraud score for the input request to determine whether the input request for service subscription is to be accepted).
Pachauri fails to explicitly teach instantiation of a firewall, however Alsaeed from analogous art teaches instantiation of a firewall (Alsaeed on [0042] teaches a firewall for monitoring network traffic).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Alsaeed into the teaching of Pachauri by firewall for monitoring network traffic and applying rules generated by machine learning model. One would be motivated to do so in order to optimize the false positive predictor model based on vulnerability scanning results based on monitoring network traffic using firewall (Alsaeed on [0007-0010]).

Regarding claim 18 the combination of Pachauri and Alsaeed teaches all the limitations of claim 17 above, Pachauri further teaches wherein the one or more status codes include HyperText Transfer Protocol status codes (Pachauri on [0072-0073] teaches an HTTP 404 return code when the requested content service subscription may be denied).

Regarding claim 20 the combination of Pachauri and Alsaeed teaches all the limitations of claim 17 above, Alsaeed further teaches wherein the MLM comprises a multi-step-ahead forecasting model  (Alsaeed on [0061-0062] teaches machine learning model comprises an artificial neural network (ANN), a convolutional neural network (CNN), a deep CNN (DCNN), an RCNN, a Mask-RCNN, a deep convolutional encoder-decoder (DCED), a recurrent neural network (RNN) (i.e. multi-step forecasting model interpreted in view of [0023] of instant application ), a neural Turing machine (NTM), etc.).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Alsaeed into the teaching of Pachauri by a multi-step-ahead forecasting model. One would be motivated to do so in order to optimize the false positive predictor model based on vulnerability scanning results based on monitoring network traffic using firewall (Alsaeed on [0007-0010]).

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pachauri et al (hereinafter Pachauri) (US 20200252802), in view of Spencer et al (hereinafter Spencer) (US 10922163) and further in view of Kim (US 20210077060).

Regarding claim 9 the combination of Pachauri and Spencer teaches all the limitations of claim 1 above, the combination fails to explicitly teach wherein the MLM comprises at least one of a discriminator of a Generative Adversarial Network (GAN) or a multi-step-ahead forecasting model, however Kim from analogous art teaches wherein the MLM comprises at least one of a discriminator of a Generative Adversarial Network (GAN) or a multi-step-ahead forecasting model (Kim om [0079] teaches the image output by the generative adversarial network comprises a sample generated by a generator of the generative adversarial network from the ultrasound image, and wherein the generative adversarial network outputs the image responsive to a discriminator of the generative adversarial network predicting a probability that the sample comprises the reference ultrasound image above a probability threshold).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Kim into the combined teaching of Pachauri and Spencer by MLM comprises at least one of a discriminator of a Generative Adversarial Network (GAN) or a multi-step-ahead forecasting model. One would be motivated to do so in order to optimize and improve overall efficiency of the system to predict output based on request using the machine learning technique (Kim on [0002-0004]).
Regarding claim 13 the combination of Pachauri and Spencer teaches all the limitations of claim 10 above, the combination fails to explicitly teach wherein the MLM includes a generator of a Generative Adversarial Network (GAN) that predicts particular status code labels and a discriminator that predicts a confidence that a service input corresponds to a particular group of status codes, however Kim from analogous art teaches wherein the MLM includes a generator of a Generative Adversarial Network (GAN) that predicts particular status code labels and a discriminator that predicts a confidence that a service input corresponds to a particular group of status codes (Kim om [0079] teaches In a third example of the method optionally including one or more of the first and second examples, the image output by the generative adversarial network comprises a sample generated by a generator of the generative adversarial network from the ultrasound image, and wherein the generative adversarial network outputs the image responsive to a discriminator of the generative adversarial network predicting a probability that the sample comprises the reference ultrasound image above a probability threshold).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Kim into the combined teaching of Pachauri and Spencer by MLM comprises at least one of a discriminator of a Generative Adversarial Network (GAN) or a multi-step-ahead forecasting model. One would be motivated to do so in order to optimize and improve overall efficiency of the system to predict output based on request using the machine learning technique (Kim on [0002-0004]).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pachauri et al (hereinafter Pachauri) (US 20200252802), in view of Alsaeed et al (hereinafter Alsaeed) (US 20210168165) and further in view of Kim (US 20210077060).

Regarding claim 19 the combination of Pachauri and Alsaeed teaches all the limitations of claim 17 above, the combination fails to explicitly teach wherein the MLM comprises at least a discriminator of a Generative Adversarial Network (GAN), however Kim from analogous art teaches wherein the MLM comprises at least a discriminator of a Generative Adversarial Network (GAN) (Kim om [0079] teaches the image output by the generative adversarial network comprises a sample generated by a generator of the generative adversarial network from the ultrasound image, and wherein the generative adversarial network outputs the image responsive to a discriminator of the generative adversarial network predicting a probability that the sample comprises the reference ultrasound image above a probability threshold).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Kim into the combined teaching of Pachauri and Alsaeed by MLM comprises at least one of a discriminator of a Generative Adversarial Network (GAN) or a multi-step-ahead forecasting model. One would be motivated to do so in order to optimize and improve overall efficiency of the system to predict output based on request using the machine learning technique (Kim on [0002-0004]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522. The examiner can normally be reached 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436                                                                                                                                                                                                        

/MOEEN KHAN/Examiner, Art Unit 2436